Citation Nr: 0026499	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal for waiver of overpayment of pension 
benefits in the amount of $5,178.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.  The appellant is the widow of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in November 1996, by the VA 
Debt Management Center and in December 1996 by the Committee 
on Waivers and Compromises of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In February 1996, the appellant was notified that her 
receipt of unreported income in the amount of $1,734.00 
required adjustment of her pension benefits and that the 
adjustment resulted in an overpayment.

2. In October 1996, the appellant submitted a request for 
waiver of the overpayment.

3. In November 1996, the Debt Management Center determined 
that the appellant's request for waiver in October 1996 
was over 180 days from the date of notice of the 
overpayment.

4. There is no evidence within the record of error by VA or 
the postal authorities or the presence of other 
circumstances beyond the appellant's control such that 
there was a delay in the appellant's receipt of the 
notification of indebtedness.




CONCLUSION OF LAW

The appellant's request for waiver of overpayment of pension 
benefits in the amount of $5,178.00 was not timely.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§ 1.9639(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Furthermore, she has not indicated that there are any 
additional records of probative value that are available and 
that have not already been included in the claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board notes that 38 U.S.C.A. § 5302(a) provides that a 
debt will be waived if recovery of such debt would be against 
equity and good conscience, so long as "...an application 
for relief is made within 180 days from the date of 
notification of the indebtedness...or within such longer 
period as...is reasonable in a case in which the payee 
demonstrates ...that such notification was not actually 
received by such payee within a reasonable period after such 
date...."  Similarly, the Code of Federal Regulations, at 
38 C.F.R. § 1.963(b)(2), provides that, generally, where a 
notice of indebtedness is issued on or after April 1, 1983, 
"...[a] request for waiver of [such] an indebtedness shall 
only be considered...if made within 180 days following the 
date [that the] notice of indebtedness [was] issued."  If, 
however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
the Department of Veterans Affairs or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in his or her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing..., the 180 day period may be extended."  In such 
exceptional cases, "...the 180 day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  See id.

The record shows that the appellant was notified of her 
indebtedness, and of her appellate/waiver rights, by letter 
dated February 23rd, 1996 to the address then of record.  It 
was not until October 10th, 1996, more than 180 days later, 
that the appellant submitted a request for waiver of her 
indebtedness.  Because the appellant failed to submit her 
request for waiver until well after the 180-day time limit 
had expired, such request may be deemed timely only if it can 
be demonstrated (1) that there was a delay in the appellant's 
receipt of the notice of indebtedness and (2) that any such 
delay resulted from VA or postal error or from other 
circumstances beyond the appellant's control.  While the 
appellant has essentially argued that she is financially 
unable to repay the outstanding indebtedness, in the absence 
of a credible explanation consistent with the above 
requirements for the failure to submit a request for waiver 
within the statutory time period, the Board has no discretion 
and must deny the appeal.

Accordingly, in view of the above, the appellant's request 
for waiver is deemed to be untimely.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).

ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

